Citation Nr: 1616180	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  10-00 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 1989 to July 1989, and on active duty from January 2003 to January 2004.  He also served on interim periods of active service as a member of the Army National Guard, to include in June 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In November 2010, the Veteran requested a hearing before the Board, but he withdrew this request in April 2012.  See 38 C.F.R. § 20.702 (2015).  

In September 2012, the Board remanded the Veteran's appeal so that the agency of original jurisdiction (AOJ) could request and obtain service records that would confirm that the Veteran injured his head during a period of service considered active for VA purposes, and to afford the Veteran a VA examination.  At the time, the issue was characterized as "entitlement to service connection for residuals of a traumatic brain injury, other than post-traumatic headaches."  As written, the phrasing of the issue suggests that the Veteran has already been awarded service-connection for TBI with residual headaches, and is seeking compensation for additional residuals of the TBI disability other than headaches.  Upon review of the record, it is clear that the Veteran has not been service-connected for TBI.  Rather, the RO awarded the Veteran service-connection for a post-traumatic headaches disability based on medical evidence relating headaches to head injuries in service, and made a finding that the Veteran did not have a current TBI disability.  See the RO's October 2010 rating decision, at 3.  

As discussed below, the evidence of record now favors a finding that the Veteran has a current TBI disability based on a blow to the head suffered during a period of active duty for training (ACDUTRA) in June 1995.  As such, the Board will award service-connection for TBI in this decision.  The extent to which the Veteran's TBI disability manifests in impairment that includes the Veteran's service-connected headache disability, or any other impairment apart from the same headache disability, is a question to be answered by the AOJ in assigning the initial rating for TBI upon effectuation of this allowance.

FINDINGS OF FACT

1.  On June 10, 1995, the Veteran suffered a blow to his head from a tent pole, at which time he temporarily lost consciousness.

2.  Military leave and earning statements and pay histories confirm that the Veteran was serving on a period of ACDUTRA for the period from June 10, 1995 to June 24, 1995.  

3.  The medical evidence of record favors a finding that the Veteran has a current TBI disability due to his June 1995 blow to the head.


CONCLUSION OF LAW

A TBI disability was incurred during active service.  38 U.S.C.A. §§ 101(24), 1110 (West 2014); 38 C.F.R. § 3.6, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015). 

As discussed below, the Board is awarding the Veteran service-connection for a TBI disability.  Any failure to comply with the duties to notify and assist with respect to this issue is rendered moot by the favorable action taken below.


Analysis

The Veteran asserts that he has a current TBI disability that was incurred during a period of active service.  In particular, he states that he was struck in the head by a tent pole during a storm, and that he temporarily lost consciousness had double vision. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  The term "active military service" includes active duty, and "any period of active duty for training [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Thus, with respect to a period of ACDUTRA service, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304. 

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Turning first to the question of whether the Veteran suffered an injury to his head during a period of active service, the Board observes that several individuals, including the Veteran, have noted various dates for the occurrence of the claimed head injury.  Upon review of the evidence, it is clear that the Veteran's tent pole head injury took place on June 10, 1995.  Indeed, a June 11, 1995 Emergency Care and Treatment Report referenced the injury, noting that the patient had a history of being hit on the left scalp by a tent.  The Veteran had reported seeing double, and having a headache for a short time thereafter, but with no problems that morning from the hit on the head.  The Veteran appeared to have a small knot or hematoma to the area affected.  An Individual Sick Slip dated June 11, 1995 specifically indicated in the remarks that the Veteran "received a blow to the left side of [his] head last night."  As such, the Board finds that the Veteran did in fact suffer injury to his head as he so describes on June 10, 1995.

In September 2012, the Board remanded the Veteran's claim in part to obtain information and service records that would confirm the Veteran's periods of ACDUTRA.  Although the Army National Guard was unable to provide records that confirmed the specific days the Veteran participated in drills or training considered to be active service, VA was able to obtain the Veteran's leave and earning statements and pay history, which did in fact itemize-to the day-the Veteran's active status.  Upon review of the pay history for June 1995, it is clear that from June 10, 1995 to June 24, 1995, the Veteran served on ACDUTRA. See the Veteran's June 1995 pay history (identifying code "50" for each day from June 10, 1995 to June 24, 1995); see also a December 19, 2012 cover sheet (explaining that dates coded as "50" represent active duty dates).  The Board finds this evidence to sufficiently confirm that on the day the Veteran injured his head, June 10, 1995, he was serving on a period of ACDUTRA. As such, the Veteran is eligible for service-connection for disability resulting from an injury incurred on that day.

The next key question at issue is whether the Veteran has a current TBI disability related to his June 10, 1995 injury to the head.  Without having the benefit of the claims file for review, a March 2010 VA examiner diagnosed the Veteran with a "mild traumatic brain injury during the event in 1997 when the tent beam hit him in the head."  While citing to the wrong year of the injury, it is clear that the March 2010 VA examiner was referencing the same tent pole head injury described by the Veteran, already confirmed to have occurred on June 10, 1995.  

Although a May 2010 VA OEF/OIF Consult Report included findings that the Veteran did not have a history consistent with TBI related to OEF in 2003 and 2004, the May 2010 examiner did note that the Veteran had  a concussion in Fort Hood 10-15 years ago while he was [on] active duty."  The examiner noted that the Veteran was struck by a tent pole during high winds, and had loss of consciousness, post-traumatic amnesia and confusion from that incident.  The examiner concluded that the Veteran's history of injury in Fort Hood "is consistent with TBI."  See the May 2010 VA OEF/OIF Consult Report. 

In October 2012, the Veteran appeared for another VA examination.  Significantly, the October 2012 VA examiner also diagnosed the Veteran with a TBI, with onset in 1996.  Again, while referencing the incorrect year, a review of the report as a whole demonstrates that the examiner was specifically referring to the Veteran's tent pole injury which occurred during a period of ACDUTRA on June 10, 1995.  Indeed, the October 2012 examiner discussed the fact that a tent pole hit the Veteran in the head, rendering him with loss of consciousness for a few minutes and dazed.  Upon assessment, the examiner identified no current residuals.  

Recognizing that the October 2012 VA examiner diagnosed the Veteran with an asymptomatic TBI upon examination at the time, the Veteran's representative has specifically argued that service-connection should still be established for TBI, even if such would result in a noncompensable rating.  See the Veteran's February 16, 2016 Post-Remand Brief, at 3.  Significantly, the Veteran submitted a statement subsequent to his VA examinations in April 2013 maintaining his assertions that he still experiences dizziness, memory loss and problems with concentration that he believes are a result of his in-service head injury.  

In light of the fact that the Veteran has been diagnosed with a TBI associated with a June 1995 head injury that occurred during his service on ACDUTRA, the Board finds in the Veteran's favor and awards service-connection for TBI.  The level of impairment appears to remain an open question that will be addressed by the AOJ upon assignment of an initial rating.  

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a TBI is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


